 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDParagraph 2 (f) is amended by changing the period appearing at theend of the paragraph to a comma, and by adding the words "as modi-fied by the section entitled `Remedy' of the Board's Supplemental Deci-sion and Order Amending Order Amending Order."The paragraph of the Notice which contains reference to the date of"December 4, 1963" is amended by striking that date and substitutingthe date "August 31,1963."MEMBER JENKINS, concurring in part :I have grave doubts about the correctness of my colleagues' positionthat the Supreme Court's decision inTextileWorkers Union of Amer-ica v. Darlington Manufacturing Company,380 U.S. 263, is not appli-cable to cases involving alleged violations of Section 8(a) (5) for clos-ing a plant without prior bargaining.However, I need not reach thatissue here. I stated in my original opinion in this case that I agreedthat Respondent violated Section 8(a) (5), but rested that decision onthe clearly established fact that the bargaining it engaged in leadingto the last contract with the Union was sham bargaining and not under-taken in good faith. I reaffirm that opinion here, including the remedyI there proposed.United States Gypsum CompanyandInternational Union of Elec-trical Radio&Machine Workers, AFL-CIO,Petitioner.CaseNo. 8-RC-5571.May 14, 1965ORDER AMENDING CERTIFICATIONFollowing a Board-directed election conducted on November 6, 1964,the Petitioner was certified as the exclusive bargaining representativeof "all production and maintenance employees at the Employer's War-ren, Ohio, plant, on Phoenix Road, including the sample departmentoperator, storekeeper, all shipping department operators, the packingdepartment operator, and all production department operators, butexcluding all office clerical employees, guards, professional employees,the works manager, superintendents, foremen, head machinist, headmechanic, and all other supervisors as defined in the Act."On November 13,1964, the Petitioner filed with the Board a motionto amend and clairfy the unit so as to include four employees, classi-fied as "firemen-watchmen."The Employer, on November 23, 1964,filed a separate motion to amend and clarify so as to exclude the fire-men-watchmen from the unit on the ground that they are guards withinthe meaning of the Act. The Board having considered the motions andhaving decided that they raised substantial and material issues of fact,152 NLRB No. 62. UNITED STATES GYPSUM COMPANY625issued an "Order Directing Hearing" on December 4,1964. A hearingwas held on January 6,1965, before Hearing Officer Nora Friel. There-after, the Employer and the Petitioner filed briefs in support of theirpositions, and the mattercameon to the Board for consideration.The record shows that the Employer employs four employees whomit classifies as "firemen-watchmen."They are employed as such onlyduring the winter months when heat is required in the plant (approxi-mately from October 1 to May 1). During the remainder of the year,two of them are laid off, and the other two are employed in the produc-tion department.All four are licensed by the State of Ohio as boiler-firemen, having qualified by serving 3 years as boilerroom helpers andthenpassingan examination given by the State.The boilerroom operation is continuous, 7 days per week, during themonths when heat is needed.During the week, a fireman-watchmanis on duty on each of the three daily shifts, and the firemen-watchmenwork only as boilerroom employees.Each man works three weekendsin a row, andhas the fourth weekend off, so that each weekend thereare three firemen-watchmen working, one to each shift, and the fourthman is off.They are not uniformed, armed or deputized. They arehourly rated, and are on the same payroll as all hourly rated plantemployees in the production and maintenance unit. They work underthe general direction of the plant engineer and are responsible directlyto the maintenance foreman or maintenance mechanic when a shift isworking.On weekends during the heatingseason,if, as is usually the case,the plant is not in operation, the employees in question have duties inaddition to those regularly performed as firemen.These additionalweekend duties consist of making rounds of the plant's 18 clock stationslocated within a radius of 750 feet from the boilerhouse.On theserounds they carry a clock which is punched at each station. Theymake about seven tours during the course of each shift, the first consist-ing of a complete round, and the remaining tours covering half of theclock stations.The first tour takes about 20 minutes, and each of theothers takes about 10 minutes.Before making a first round, the fire-man-watchman on duty reports to the boilerroom and takes care of hisfireman duties.He also returns to the boilerroom after each tour andremain for approximately 1 hour before beginning the next tour. Ifat any time on the weekend there are a substantial number of employeesworking, or if a supervisor is present in the plant, the firemen-watch-men do not make tours of the clock stations.''When necessary,the firemen-watchmen may be required to open the main gate forauthorized persons.However, it appears from the record that such is rarely necessary,as all supervisory personnel have their own keys to the main gateThe last man onduty on Sunday must openthe gatefor the Monday morning shift and the Burns guard.7 89-730-G 6-v of 152-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the weekBurns guards,who are employeesof, and suppliedby, theBurnsDetective Agency, make tours of the clock stations in thesame manner as dothe firemen-watchmen on weekends. They are uni-formed but not armed or deputized. There are four suchBurns guards.Two of them man the gates during 16 hours (two shifts) each day,checking visitors and trucks in and out of the plant, and a third makescompleterounds of the plant's 18 clock stations.The fourth Burnsguard is aweekend relief man.No guardis onduty on the third shifton the normal workdays of the plant and the fireman-watchman onduty during that shift during the week is not required to make tours.During the winter season the Employer has only three Burns guards.It is undisputed that the Burns guards have the authority to enforceplant rules with respect to employees or other persons engaged ' inunauthorized conduct, or found in unauthorized areas of the plant.However, it appears that the firemen-watchmen do not have the sameauthority.The one fireman-watchman calledas a witnesstestifiedthat although he would feel it incumbent upon him as an employee toreport unauthorized persons, he had never done so,2 had received noinstructions as to what procedure to follow in the event of such occur-rence, and had not been informed that he had any such authority orresponsibility.He stated that, although he keeps his eyes open forfires, lights, and machines that may have been left on, etc., he hadreceived no instructions with regard to making such "safety checks."He further testified that he did not have any authority to enforce plantrules against employees, as do the Burns guards, and that he had neverbeen instructed as to the nature of any plant rules.The works manager of the plant testified that in the Employer'sopinion the firemen-watchmen have authority to enforce companyrules on unauthorized persons or employees found in the plant duringnonworking hours.He did not claim, however, that the firemen-watchmen had ever been specifically instructed as to such duties.Az Our dissenting colleague alludes to one occasion on which the fireman-watchmancalled as a witness"told an employee he was in an area he should not be." The witnesstestified that on that occasion he had just completed his rounds and had stopped to talkto an employee be recognized as a truckdriverThe works manager approached andasked him who the other man was, and he replied he did not know, and that it turnedout this employee"had a truck being loaded in the lower shipping...and he wasjustwandering around through the shop."He first stated that he approached thetruckdriver to tell him he should put on a pair of safety glasses while in the plant area.He later testified that after the works manager approached and questioned the man'spresence,he told him to return to the shipping areaStill later he testified that hewould have told him to leave the area even if the works manager had not approached.We do not feel that this one incident, supported as it is only by ambiguous testimony,can be relied on to establish that the firemen-watchmen had authority to exclude or evenorder unauthorized employees out of plant areasThe fact remains that the witness toldthe truckdriver to leave only after the works manager had questioned his presence inthe plant area,and the same witness testified flatly elsewhere in the record that he hadnever reported any unauthorized person,theft,or infraction of plant rules,although hehas seen employees break plant rules and engage in theft that"didn't amount to much." UNITED STATES GYPSUM COMPANY627copy of general instructions to firemen-watchmen was placed in evi-dence by the Union. It does not contain any instructions dealing withunauthorized persons or plant rules.The Employer contends that the firemen-watchmen herein are guardswithin the meaning of the Act, while the Petitioner contends that theyare not.Section 9(b) (3) of the Act provides: "that the Board shallnot decide that any unit is appropriate ... if it includes, together withother employees, any individual employed as a guard to enforce againstemployees and other persons rules to protect property of the employeror to protect the safety of persons on the employer's premises . . ."Asthe Board noted in theWalterborodecision,3 "the legislative history[of this Section] demonstrates that Congress was concerned with thepossibility that if guards were included in production units their loy-alty to fellow union members might conflict with their duty to reportto their employer derelictions of duty or violations of rules byemployees." 4We find merit in Petitioner's position that the firemen-watchmen'sweekend duty of making rounds of certain clock stations does not con-stitute them guards within the meaning of the Act.Moreover, in per-forming such duties, they do not wear uniforms; they are not armedor deputized; they have received no specific instructions and have nospecific routine for making safety checks, checking for the presence ofunauthorized persons, the loss of property, the enforcement of plantrules, or reporting same; and, they are not required to make roundswhen employees are working.Further, such duties are clearly sub-ordinate to their duties and responsibilities as boilerroom employees.5In view of all these factors, we find that the performance of watchmanduties by the firemen-watchmen, in the particular circumstances of thiscase, does not in any realistic sense give rise to a conflict of loyaltiesbetween that owed by the firemen-watchmen to their employer and thatowed by them to their fellow employees or union members.On the basis of the foregoing, we find that, even in their limitedcapacity as so-called watchmen, the firemen-watchmen are notemployed as guardsfor the purpose of enforcing plant protection rules8Walterboro Manufacturing Corporation,106 NLRB 1383, 1384'The House bill defined"supervisors"to include any employee"with police duties orwho is employed to act in other respects for the employer in dealing with other individualsemployed by the employer " H R No 3020, 80th Cong, 1st Sess, 1947, Section2(12)(b).The House report explained that the bill excluded the several categories ofemployees defined as "supervisors" because "there must be in management and loyal to itpersons not subject to influence or control of unions " In describing the classificationsto be excluded for this reason, the report states that "plant policemen and guards preventdisordersand report misconduct of employees and of unions and their members."H R No. 245, 80th Cong., 1st Sess, 1947, p 16 Section 9(b) (3), which represented acompromise on the more stringent counterpart in the House bill, nevertheless plainly hadthe same purpose and effect of preventing guards from being in a position where theremight be a conflict between loyalty to fellow union members and duty to the employer.6The Union'switness testified that when necessary he foregoes rounds to tend to theboilers 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst employees and other persons.Hence, we find that the firemen-watchmen are not guards within the meaning of the Act, and we shallamend the certifications of the appropriate unit to include them.ORDERIT IS HEREBY ORDERED that the certification heretofore issued in CaseNo. 8-RC-5571 be, and it hereby is, amended to read as follows :IT IS HERESY CERTIFIED that,6 pursuant to Section 9 (a) of the NationalLabor Relations Act, as amended, International Union of Electrical,Radio & Machine Workers, AFL-CIO, is the exclusive bargainingrepresentative for the purposes of collective bargaining, with respectto rates of pay, wages, hours of employment, and other conditions ofemployment, in a unit consisting of all production and maintenanceemployees at the Employer's Warren, Ohio, plant on Phoenix Road,including the sample department operator, storekeeper, all shippingdepartment operators, the packing department operator, all produc-tion department operators, and the firemen-watchmen, but excludingall office clerical employees, guards, professional employees, the worksmanager, superintendents, foremen, head machinist, head mechanic,and all other supervisors, as defined in the Act.MEMBERJENBINS,dissenting:I disagree with my colleagues' conclusion that the firemen-watchmenare not guards within the meaning of Section 9(b) (3) of the Act.As my colleagues note, in addition to their boilerroom work, theemployees in issue are required to make regular rounds of the Employ-er's plant, punching at each of the 18 stations a watchmen's clock.First, it seems clear that during these rounds the fireman-watchmanchecks the areas for fires, water, and safety hazards.Moreover, I thinkthe record here warrants holding that in addition to the above checks,these employees are expected to and do perform other functions con-clusively establishing their status as guards.Thus, the Employer'sworks manager testified that in making his rounds the fireman-watch-man is required to check for the presence of persons, including employ-ees, not authorized to be in the area, and to order them out. This wit-ness also testified that the firemen-watchmen have the duty,inter alia,of reporting pilfering by employees.The fireman-watchman called asa witness by the Union, although asserting that such were not part ofhis watchman's duties, admitted that he felt obligated to order employ-ees and other persons out of areas in which they were not authorizedto be; that in his opinion this was one of the reasons he made therounds; that on one occasion he told an employee he was in an areahe should not be; and that he similarly felt obligated to report theftsby employees, and to make certain employees observed company safetya This amended certificationis notto be construedas a newcertification. RABER-KIEF, INC.629rules.Moreover, it is clear from this record that the firemen-watch-men have the duty as such to deny admittance to the plant to unauthor-ized persons.Keys to the plant, including those to the gate, areentrusted to the firemen-watchmen, and the fireman-watchman wit-ness admitted that when someone rang the gate buzzer he would admitthem only if that person was authorized to be in the plant.On this record as a whole, I must conclude that the employees inissue do enforce plant protection rules against both employees andother persons and are guards within the meaning of the Act. There-fore, I would exclude them from the certified unit as required by Sec-tion 9 (b) (3) of the Act.CHAIRMAN MCCtLLOCH and MEMBER ZAGORIA took no part in theconsideration,of the above Order Amending Certification.United Brotherhood of Carpenters&Joiners of America, Local1281,AFL-CIO [Raber-Kief,Inc.]andIvan DiBoff.Case No.19-CB-950.May 17,1965DECISION AND ORDEROn January 14, 1965, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decision anda brief in support thereof.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its powersin connection with this case to a three-member panel [ChairmanMcCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent consistent withthis Decision and Order.The complaint alleges that, by refusing between June 24 and Sep-tember 5, 1963, to refer Ivan DiBofe for employment with Raber-Kief,Inc., pursuant to an exclusive hiring hall agreement, because of antag-onism against DiBoff on the part of Business Agent Powell, the152 NLRB No. 48.